Title: To Alexander Hamilton from William Heth, 6 August 1799
From: Heth, William
To: Hamilton, Alexander


          
            Dear Sir,
            Winchester 6th. August 1799
          
          Captain Edmund H. Taylor of the 8th. regiment, wishing the appointment of Inspector to the brigade to which his regt. belongs, has apply’d to me on my passing thro’ this town, for a letter of recommendation to you. Knowing but little of this gentleman personally, it became my duty to make the necessary enquiries. Colo Parker, who wishes him to receive the appointment—and several others in whom I can confide, speak of him in the highest terms as a man of honor and integrity; and as an Officer, who has paid the closest attention to the duties of his profession. He is represented to me, as having served, as a Lieutenant, two or three campaigns, with reputation in the Western army. His father, whom I well knew, was among the soundest of the American Patriots, and left behind him, as valuable a character, as ever Man left. His connexions, & friends (who are of both parties) in this County are highly respectable, and influential, being marry’d to a daughter of my old friend & brother soldier. Colo. Thruston; who tho’ now about sixty years of age, appears to be as ready to hazard his life in support of the laws & constitution of his Country as when he led the Volunteers of Frederick to glorious action near Morris–town, in the distressing Winter of 76. 77.—when, as you must remember, he received a wound, wch. nearly cost him his left arm. In one word; from every enquiry which I have made, (—and be assured, that, as on other occasions, I have not been in haste to take up my pen) there can be no objection to Captain Taylor, on the score of gentlemanly, or soldierly qualifications: and that, I might be enabled to form some judgment of his fitness in other respects, I requested him to make his application to me in writing, and which, I now enclose to you for the same purpose.
          You must long since have recd. Colo. Carringtons, & my last letters on the subject of an Aid de Camp. Should you not have decided thereon, I could wish you to wait my return to this place from Pittsburg, in about 15 days. Not that I yet know any one so well qualified as Mr. Edwards—but, ’tis possible, that I may find some Officer of Parkers regiment, with qualifications superior to what we have hitherto supposed.
          With the sincerest respect & affection I remain as ever Yours 
          
            Will Heth
          
        